ACCEPTED
                                                                                                                                          03-13-00790-CV
                                                                                                                                                  8148214
                                                                                                                              THIRD COURT OF APPEALS
                                                                   C                                                                      AUSTIN, TEXAS
Scott R. Kidd                                                                 .
                                                                                                                       S0011 V- K1‘1C1
                                                                                                                                     12/8/2015 6:07:02 PM
  Board Certiﬁed                                                                                                          512.542.9895 JEFFREY D. KYLE
  civil Trial Law                                                                                                  svk@scottrkidd.Co1'n            CLERK
  Personal Injury Trial    Law                                                                                            Dee Vargas
512-330-1715                                                              ‘

                                                                                  .                                       512.542.9850
SC0tC@SC0ttf‘1i1C1d-C01“                                                                                           dee@sco1:trkidd.com
                                                                                                                    FILED IN
                                                                                                             3rd COURT OF APPEALS
                                                                                                                 AUSTIN, TEXAS
                                                                                                             12/8/2015 6:07:02 PM
                                                                                                               JEFFREY D. KYLE
                                                           December 8, 2015                                          Clerk


       leffrey D. Kyle
       Clerk of the Third Court of Appeals
       209 West 14th Street, Room 101
       Austin, TX 78701


                            Re:        No. O3-13-00790;            T.   Mark Anderson,          et al   v.   Richard   T Archer,
                                       et 11!


       Dear Mr. Kyle:

                 This will acknowledge the Court's notice of December     2015, concerning              3,
       the setting of this case for oral argument on January 27, 2016, at 9:00 a.m. Scott R.
       Kidd will present argument on behalf of the Appellants/Cross-Appellees.

                                                                                      Very truly’ yours,                   .




                                                                                                         /
                                                                                      Scott R. Kidd




                  819 W.     11"‘   Street   '   Austin, Texas 78701 ' wvvw.scottrkidcl.com ' 512.530.1709 (fax)